Citation Nr: 1110868	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the chronic residuals of syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a Notice of Disagreement in December 2008, and timely perfected his appeal in January 2010.

In June 2010, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant currently suffers from the chronic residuals of syphilis that are the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Syphilis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The Board notes that during his Travel Board hearing, the appellant indicated that he had received some treatment for syphilis in either 1994 or 1995 while he was incarcerated in Ohio.  The Board has determined that these records are not relevant to the present question at bar.  Even affording the appellant the full benefit of the doubt that he was treated at that time for syphilis, nothing in the medical records associated with his incarceration would establish that he suffers from a current disability.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in November 2008 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant alleges that he currently suffers from the chronic residuals of syphilis that are the result of a disease in active duty service.  Specifically, the appellant contends that during service in the Mediterranean, while on leave in Italy, he contracted a sexually transmitted venereal disease, which he continues to receive treatment for presently.

A.  Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Essential to the award of service connection is the first Shedden element, existence of a disability.  Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

B.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection because he has not been diagnosed with chronic residuals of syphilis.

As noted above, essential to the award of service connection is the existence of a current disability, Shedden element (1).  There is no competent medical evidence demonstrating a current diagnosis of chronic residuals of syphilis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); see Rabideau, Degmetich and Brammer, all supra (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  In the absence of diagnosed chronic residuals of syphilis, the appellant's claim of entitlement to service connection may not be granted.  Id.

The appellant participated in a VA urology examination in November 2008.  At that time, he denied having difficulty with his urinary flow.  He endorsed nocturia up to two times per night.  He was not incontinent of urine, did not wear any pads, and had never had any surgery on any part of his urinary tract.  The VA examiner noted that with regard to urinary tract infections, the appellant had syphilis in 1976, while in Italy.  The appellant was again documented to have syphilis in 2005.  The appellant had never been hospitalized for any urinary tract disease and had no history of urinary tract malignancy.  He never required catheterization or dilation.  Physical examination revealed the appellant to be uncircumcised with descended testicles bilaterally, which were normal in size and consistency.  See VA Urology Examination Report, November 10, 2008.

The VA examiner noted that the appellant experienced syphilis in 1976 and 2005.  His rapid plasma regain levels were positive (syphilis test), but have since converted to negative after treatment.  Serum testosterone was 3.7, with a normal level of 2.4 to 8.3.  His creatinine and BUN were 1.4 and 10, respectively, which indicated normal renal function.  The VA examiner concluded that the appellant had two documented episodes of syphilis but had no residual effects from either of these.  Id.

Finally, although the appellant has expressed his own opinion that he currently suffers from chronic residuals of syphilis, the Court has held that laypersons, such as the appellant, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board acknowledges that the appellant is competent to give evidence about what he experiences; for example, he is competent to discuss his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

As the medical evidence does not establish that the appellant has a current diagnosis of chronic residuals of syphilis, the Board finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the chronic residuals of syphilis is not warranted.


ORDER

Entitlement to service connection for the chronic residuals of syphilis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


